DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
This action is in response to the amendment filed 11/12/2021 by which Claim(s) 1, 4, 6-7, 10-11, 14, 16, 18, 20-21 and 25-33 are pending.  Claims 1, 11, 18, and 25 were amended and claims 28-33 were added.  Claims 2-3, 5, 8-9, 12-13, 15, 17, 19 and 22-24 are canceled.    
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.   
All outstanding rejections except for those described below are withdrawn by applicants' response filed 11/12/2021.  
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 14, 18 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 4 recites “. . . wherein the first corrosion protection layer does not comprise the corrosion inhibitor comprising a plurality of micronized thiol containing corrosion inhibitor particles of the second corrosion protection layer.”  Claim 14 recites “. . . wherein the first corrosion protection layer does not comprise the corrosion inhibitor comprising a plurality of micronized corrosion inhibitor particles comprising at least one of a disulfide, a polysulfide, and a dithiol compound of the second corrosion protection layer.”  Claim 18 recites “. . . wherein the corrosion inhibitor of the first corrosion protection layer comprises a plurality of micronized corrosion inhibitor particles comprising at least one of a disulfide, a polysulfide, and a dithiol compound.”  Claim 21 recites “. . . wherein the corrosion inhibitor of the first corrosion protection layer comprises a plurality of micronized thiol-containing corrosion inhibitor particles.”  Each of these recitations is unclear and indefinite because the independent claim from which Claim 4, 14, 18 and 21 depend, Claims 1 and 11, respectively, recite that the corrosion inhibitor of the first corrosion protection layer is different than the corrosion inhibitor of the second corrosion protection layer, and wherein the corrosion inhibitor of the second corrosion protection layer comprises a plurality of micronized thiol-containing corrosion inhibitor particles, the micronized: 1) thiol-containing corrosion inhibitor particles comprising at least one of a disulfide, a polysulfide, and a dithiol compound for Claim 1 
Also Applicant is advised that should claims 1 or 11 be found allowable, claim 4, 14, 18 and 21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).  
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 14, 18 and 21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
Claim 4 recites “. . . wherein the first corrosion protection layer does not comprise the corrosion inhibitor comprising a plurality of micronized thiol containing corrosion inhibitor particles of the second corrosion protection layer.”  Claim 14 recites “. . . wherein the first corrosion protection layer does not comprise the corrosion inhibitor comprising a plurality of micronized corrosion inhibitor particles comprising at least one of a disulfide, a polysulfide, and a dithiol compound of the second corrosion protection layer.”  Claim 18 recites “. . . wherein the corrosion inhibitor of the first corrosion protection layer comprises a plurality of micronized corrosion inhibitor particles comprising at least one of a disulfide, a polysulfide, and a dithiol compound.”  Claim 21 recites “. . . wherein the corrosion inhibitor of the first corrosion protection layer comprises a plurality of micronized thiol-containing corrosion inhibitor particles.”  Claims 1 and 11, respectively, from which Claims 4, 14, 18 and 21 depend, recite that the corrosion inhibitor of the first corrosion protection layer is different than the corrosion inhibitor of the second corrosion protection layer, and wherein the corrosion inhibitor of the second corrosion protection layer comprises a plurality of micronized thiol-containing corrosion inhibitor particles, the micronized: 1) thiol-containing corrosion inhibitor particles comprising at least one of a disulfide, a polysulfide, and a dithiol compound for Claim 1 or 2) corrosion inhibitor particles comprising at least one of a 
Claim Rejections - 35 USC § 103
Claims 1, 4, 6-7, 10-11, 14, 16, 18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Visser et al. (US 2012/0025142, already made of record) in view of U.S. 2016/0273111, Morris (hereinafter “Morris”) evidenced by CAS Registry No. 23519-77-9 Scifinder ACS (2021), hereinafter “RN  23519-77-9” and further in view of Hayes et al. (US 2008/0216705, already made of record) as evidenced by 3M (3M Surface-Pre-Treatment AC-131 CB Safety Data Sheet, 2017) and evidenced by U.S. 3,268,620, Tarwid (hereinafter “Tarwid”).  
Regarding claims 1, 4, 6, 14, 16 and 21, Visser discloses throughout the entire document as in the abstract a coating composition, comprising a film-forming resin, a curing agent, and a lithium salt (see Abstract).  The film-forming resin may be an epoxy or a polyurethane resin (see ¶ 0014). The coating composition also contains a curing agent for the film-forming resin that may be a polyisocyanate (see ¶s 0017, 0020). Thus, when the film-forming resin is a polyurethane and the curing agent is a polyisocyanate, the coating composition is free of epoxy.  The coating composition also contains one or more corrosion inhibitors, such as lithium phosphate or lithium tetraborate {reading on pending Claim 6} or hybrid pigments zinc phosphate+ZnO+Zn(DMTD)2 (see ¶s 0025 and 0028) {also reading on pending claims 4 and 6 as a phosphate not micronized}.  (Note that DMTD is 2,5-dimercapto-1,3,4-thiadiazole, a dithiol compound also abbreviated as DMCT) {reading on thiol-containing corrosion inhibitor with disulfide or dithiol}.  The position of the Office is that this 
The substrate like non-ferrous metals like aluminum (See ¶ 0041 and claim 30) are pre-treated with a chromium-free sol-gel system such as AC-131 (see ¶ 0037).  AC-131 is the same sol-gel disclosed in the present specification that is silicon-zirconium-based, (see ¶ 0035) {reading on organmetallic compound in a pre-treatment as in a first corrosion protection layer}.  Visser discloses pre-treatment coatings may comprise an epoxy such as Epikote® 828 (See ¶s 0042, 0129 Table 10.1).  Visser discloses the specific sol-gel pre-treatment composition may be AC-131 CB (See 0051) which as evidenced by 3M comprises a glycidyl ether (3M Page 13, Part B Page 2 of 10 Section 3), i.e. an active epoxy group.  

Visser discloses that the coatings show good adhesion to substrates (see ¶ 0069), and thus one of ordinary skill in the art would be motivated for a multilayer coating system of primer and topcoat to select each layer to bond to the previous and subsequent layers, specifically the pre-treatment sol-gel layer bonding to the substrate {i.e. as a first corrosion protection layer} and the coating layer such that the coating composition that may be used as a primer with an adhesion promoting silane like an epoxy functionalized silane {also reading on first corrosion protection layer} and as a topcoat with polyurethane would both be the coating composition and both with a corrosion inhibitor {reading on the second corrosion protection layer}.  
However Visser does not expressly disclose sol-gel composition comprising organometallic compound or alkoxy metallic compound that is organic zirconium compound such as Zr(IV) n-propoxide and 3-glycidoxypropyltrimethoxysilane (GTMS) together in the primer as presently claimed.  
Morris directed to corrosion inhibiting sol-gel for metallic substrates as is Visser as disclosed in Morris in the abstract and at ¶s 0010, 0016-0019 and 0037  Claim 6}.  Zirconium propoxide evidenced by RN 23519-77-9 as Zirconium(IV) n-propoxide like commercially available DesoGel.  From ¶ 0027 the corrosion inhibitor in the sol-gel or silane based composition may comprise an azole compound.  Examples of suitable azole compounds include 2,5-dimercapto-1,3,4-thiadiazole (CAS 1072-71-5).  From ¶ 0037 the use of certain conjugated compounds according to the present invention can provide the substrate with improved adhesion to subsequently applied coating layers.  This is particularly true if the conjugated compound has hydroxyl functionality.  Accordingly, some embodiments of the present compositions allow for deposition of subsequent coating layers onto a substrate treated according to the present invention without the need for a primer layer.  Such coating layers can include urethane coatings.  From ¶s 0057-0061 the coating solutions were stable and the 
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  In the alternative in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Here Visser discloses a sol-gel of 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Visser a sol-gel coating of zirconium based silicon and epoxy functional silane and lithium phosphate or tetraborate salt and polyurethane as a primer on a metal substrate along with the sol-gel coating of zirconium based silicon and silane like tetraalkoyoxysilane and polyurethane and hybrid pigments zinc phosphate+ZnO+Zn(DMTD)2 in an amount of 1-40 vol %, based on the sum of the volumes of the non-volatile components of the coating composition as another layer like intermediate or top coat layer as afore-described, where from Morris the primer sol-gel has zirconium(IV) n-propoxide and GTMS substituted for or combined with the silicon zirconium and epoxyfunctional silane, respectively, of Visser in the primer, first corrosion protection layer, and the 
Visser in view of Morris with Visser disclosing fine grinding the corrosion inhibiting pigments (Visser ¶s 0043-0045) does not explicitly disclose the corrosion inhibitor in the coating composition is micronized thiol-containing corrosion inhibitor particles comprising at least one of dithiol compound in a layer with polyurethane.   
Further, Hayes as Visser as modified is directed to anticorrosion or corrosion resistant coatings for metal like steel, iron, aluminum and aluminum alloys as disclosed in the abstract and at ¶s 0005, 0020-0024-0033, 0036-0040 and 0044 for a corrosion resistant agent comprising a neutralized metal salt of a corrosion inhibiting organic anion for protecting metal surfaces (see Abstract; ¶ 0005).  From ¶s 0020-0025 metals that are subject to corrosion can be protected against corrosion by applying to the metal's surface a neutralized metal salt of a corrosion inhibiting organic anion.  The neutralized metal salt can be used in anti-corrosion coatings along with other corrosion-resisting agents, but it has the in pending Claim 1}.  
	From ¶s 0036-0041 and 0044, the coating containing the neutralized metal salt can be applied over a chromium-free conversion coat, such as a conversion coating, and the corrosion resisting coating can comprise a binder polymer intermixed with the neutralized metal salt of a corrosion inhibiting organic anion.  The corrosion-responsive agent can be advantageously applied to the surface of any metal that is subject to oxidative corrosion in order to prevent or reduce corrosion.  In particular, it is useful for the protection of iron, steel and aluminum, and especially for aluminum alloys that contain copper. Some embodiments of coatings with neutralized metal salt applied to aluminum alloys such as 2024 and 7075 provided protection against corrosion in salt-spray environments that was equal to or better than the protection provided by conventional chromium coatings.  The neutralized metal salt can be combined in a layer with a binder polymer (501) in a coating (101) of a metal substrate (301) as illustrated in FIG. 5(c), where a useful binder polymer is urethane resins or polyurethane and preferably a cross-linkable polymer (a thermoset), like oil-modified polyurethanes, moisture cured polyurethanes, blocked urethanes, two component polyurethanes, aliphatic isocyanate curing polyurethanes.  The neutralized metal salt is formed into a coating by intermixing with a binder for pending Claim 1}.  This range overlaps the range of pending claim 1 of about 15 to about 25 PVC because the weight % overlaps PVC given that weight percent is based on the weight of the coating with the binder of polyurethane.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.
From ¶s 0049-0050 zinc (2,5-dimercapto-1,3, 4-thiadiazole, Zn(DMcT)2, is formed by dissolving zinc nitrate in methanol and adding this solution to a solution of DMcT in methanol.  A precipitate of the formula having the formula Zn(DMcT) forms.  Methanol is removed and the product is ground as ah aqueous slurry in a jar mill to reduce particle size until a Hegman grind of 5 or higher is achieved.  The corrosion resistant agent may be the neutralized Zn salt of 1, 5-dimercapto-1,3,4-thiadiazole or Zn(DMcT)2 that may be dried and milled to fine particles (see 0024-0025, Example 1).  Tarwid evidences at Col. 2, lines 23-27 and Col 5, lines 2-10 for a dispersion in the liquid ingredients of the organosol, high molecular weight polyvinyl chloride resins should be in a finely divided state, generally in a particle size of less than 5 microns and preferably of a size of 0.01 pending Claim 1 or even for Claims 4, 14, 18 and 21 in a first corrosion protection layer substituting for zinc phosphate+ZnO+Zn(DMTD)2 }.  
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by 2 for the purpose of a coating for corrosion resistance over a pretreatment for metal like steel and aluminum.  Given this similarity of purpose the micronized neutralized Zn salt of 1, 5-dimercapto-1,3,4-thiadiazole or Zn(DMcT)2 useful with polyurethane binder or the layer of micronized neutralized Zn salt of 1, 5-dimercapto-1,3,4-thiadiazole or Zn(DMcT)2 and polyurethane and isocyanate cross-liner can be substituted for or combined with either the corrosion inhibitor or the entire layer of polyurethane, corrosion inhibitor and crosslinking agent of Vissing as modified.  
Further given that Visser in view of Morris further in view of Hayes disclose the first corrosion layer with the first carrier of sol-gel composition and the second corrosion layer as claimed, it is clear that the layers would 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Visser as modified by Morris a sol-gel coating of zirconium based silicon and epoxy functional silane and lithium phosphate or tetraborate salt and polyurethane as a primer on a metal substrate along with the sol-gel coating of zirconium based silicon and silane like tetraalkoyoxysilane and polyurethane and hybrid pigments 2 in an overlapping amount of 1-40 vol %, based on the sum of the volumes of the non-volatile components of the coating composition as another layer like intermediate or top coat layer, where the primer sol-gel has zirconium(IV) n-propoxide and GTMS substituted for or combined with the silicon zirconium and epoxyfunctional silane, respectively, of Visser in the primer, first corrosion protection layer, and the coating of Visser with the polyurethane and sol-gel as a topcoat, second corrosion protection layer, over the primer on the metal substrate, as afore-described, where from Hayes the fine micronized particles of Zn(DMcT)2 in an overlapping amount from 10% to about 35%, or preferably from about 15% to about 30%, are substituted for or combined with as the corrosion inhibitor in polyurethane substantially free of epoxy is in the coating composition of Visser as modified or the layer or micronized particles of Zn(DMcT)2 in polyurethane with an isocyanate curing agent for a layer can be substituted for or combined with the polyurethane layer of Visser as modified for a second corrosion resistant layer over a sol-gel layer as a first corrosion layer, because both Visser and Hayes disclose a coating composition comprising a metal salt corrosion inhibitor in a polyurethane layer over a pretreatment layer for the same purpose of corrosion resistance for metals with motivation to have fine micronized particles of Zn(DMcT)2 for wetting by the polymer for the layer to avoid abrupt changes in coating properties as for the article of Claims 1, 4, 6, 14, 16 and 21.  Furthermore the combination of Hayes with Visser as modified has a reasonable expectation of success to one of ordinary skill in the art because using the fine particles of Zn(DMcT)2 as the 2 to provide improvements for Visser of avoiding abrupt changes in coating properties.    
Regarding claim 7, Visser in view of Morris further in view of Hayes is applied as to Claim 1, wherein sol-gel AC-131 evidences a composition contains 2% organosilane and 1% zirconium alkoxide.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the pending patent application as for example under rationale G of MPEP § 2141 III and 2143 I G to use 2% 3-glycidoxypropyltrimethoxysilane and 1% Zr(IV) n-propoxide in Visser in view of Morris and Hayes. Although the sol-gel does not contain 2% Zr(IV) n-propoxide, it would have been obvious to one of ordinary skill in the art that the amount of Zr(IV) n-propoxide would have been adjusted, depending upon user’s preference and intended use. Increasing the amount of zirconium alkoxide would have increased adhesion of the sol-gel layer to the substrate.  Alternatively, Morris discloses at ¶ 0013 that the ratio of organics like 3-glycidoxypropyltrimethoxysilane to inorganics like Zr(IV) n-propoxide in the polymer matrix may be controlled to adjust performance for a particular application. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the pending patent application as for example under rationale G of MPEP § 2141 III and 2143 I G to use amounts of 3-glycidoxypropyltrimethoxysilane and Zr(IV) n-propoxide in Visser in view of Morris and Hayes, including those presently claimed, in order to adjust performance.  
Regarding claims 10 and 20, Visser in view of Morris further in view of Hayes is applied as to Claims 1 and 11, where Visser as modified does not disclose two of the 
Regarding claim 11, Visser in view of Morris further in view of Hayes is applied as to Claim 1 and Visser discloses that the sol-gel is applied to a substrate, dried, and coated with the coating composition (see ¶ 0051).  
Claims 25-33 are rejected under 35 U.S.C. 103 as being unpatentable over Visser in view of Morris evidenced by RN  23519-77-9 and further in view of Hayes as evidenced by 3M (3M Surface-Pre-Treatment AC-131 CB Safety Data Sheet, 2017) and evidenced by Tarwid.  
Regarding claims 25-33, Visser in view of Morris and Hayes discloses coatings on substrates and method of coating as described above for Claims 1, 7, 10-11 and 20 hereby incorporated by reference.  
For Claims 25-28 and 30, Visser discloses the composition as a topcoat and with the sol-gel coat from Morris and the polyurethane second coat from the topcoat of Visser can be applied.  As such a topcoat the amount of the corrosion inhibitor of one or more corrosion inhibitors, such as lithium phosphate or lithium tetraborate or hybrid pigments zinc phosphate+ZnO+Zn(DMTD)2 and from ¶s 0025-0026 and 0028 the lithium salt is preferably present in the coating composition in an amount of 1-40 vol %, based on the sum of the volumes of the non-volatile components of the coating 2 corrosion inhibitor of in the second corrosion protective layer is an overlapping amount of from about 1% to about 50% by weight, preferably from about 5% to about 40%, or from about 10% to about 35%, and also from about 15% to about 30%, from Hayes.  Also the alkoxy zirconium compound is propoxide with 3 carbon R group from Morris {also applicable to Claim 26} and as the topcoat is the composition of Vissing the topcoat has the afore-mentioned corrosion inhibitors from the first primer layer and the second polyurethane epoxy free layer {which is also applicable to Claims 28 and 30}.  
For Claim 27 Vissing in view of Morris further in view of Hayes is applied in the same manner as to Claim 7.   
For Claims 29, 31 and 33 the overlapping amounts of corrosion inhibitor in the first layer and second layer from Vissing in view of Morris further in view of Hayes also overlap the amounts of these claims.  
For Claim 32 the corrosion inhibitor of the second layer from Hayes as a micronized Zn salt of 1, 5-dimercapto-1,3,4-thiadiazole or Zn(DMcT)2 replacing the hybrid pigments zinc phosphate+ZnO+Zn(DMTD)2 in the topcoat reads on Claim 32. 
 Therefore, for Claims 25-33 it would have been obvious to one of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have the anticorrosion coating composition as the topcoat from Vissing in view of Morris further in view of Hayes for the same afore-given reasons as for 2 in the coating composition and in sol-gel of Visser in view of Morris.  
Response to Arguments
Applicant’s arguments filed 11/12/2021 have been considered but are moot in view of the new grounds of rejection set forth above as used to reject the amended claims.   
CONCLUSION  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787